 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   JESUS CORREA,                   )     Case No. CV 17-6878-JVS (SP)
                                     )
12                        Plaintiff, )
                                     )     ORDER ACCEPTING REPORT AND
13                 v.                )     RECOMMENDATION OF UNITED
                                     )     STATES MAGISTRATE JUDGE
14    NANCY A. BERRYHILL,            )
      Acting Commissioner of Social  )
15    Security Administration,       )
                                     )
16                        Defendant. )
     _____________________________ )
17
18        Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, records
19 on file, and the Report and Recommendation of the United States Magistrate
20 Judge. Defendant has not filed any written Objections to the Report within the
21 time permitted. The Court accepts the findings and recommendation of the
22 Magistrate Judge.
23 //
24 //
25
26
27
28
 1        IT IS THEREFORE ORDERED that Judgment be entered reversing the
 2 decision of the Commissioner denying benefits, and remanding this action for
 3 further administrative proceedings consistent with the Report.
 4
 5 Dated: March 20, 2019
 6
                                          _______________________________
 7
                                          HONORABLE JAMES V. SELNA
 8                                        UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
